                                                            SO ORDERED.


                                                            Dated: August 24, 2020
   1

   2

   3                                                        ______________________________________
                                                            Madeleine C. Wanslee, Bankruptcy Judge
   4                        IN THE UNITED STATES BANKRUPTCY COURT
   5                              FOR THE DISTRICT OF ARIZONA

   6
       In Re:                                           In Proceedings Under Chapter 13
   7
       KEVIN FERRILL                                    Case No. 2:19-06498-MCW
   8
                         Debtor(s)                      ORDER FOR PAYMENT OF
   9
                                                        UNCLAIMED FUNDS
  10
                  Upon application of Edward J. Maney, Trustee and good cause appearing:
  11
                  IT IS ORDERED that the Trustee pay over the amount of $2375.00 to the Clerk
  12

  13   of the Court to be deposited as provided in Section 347(a) of the Bankruptcy Code.

  14

  15

  16

  17

  18                            ORDER SIGNED AND DATED ABOVE
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




Case 2:19-bk-06498-MCW        Doc 36 Filed 08/24/20 Entered 08/24/20 16:16:20               Desc
                              Main Document    Page 1 of 1
